Citation Nr: 1228217	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  07-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

In August 2006, after more than 27 years of honorable service, the Veteran retired from the Air National Guard.  He was called to active duty on numerous occasions, including those from May to September 1966, from December 1990 to March 1992; from October 1997 to February 1998; from October 1 through October 3, 2001; from October 16 through October 19, 2001; from October 22 through October 25, 2001; from October 28 through October 31, 2001; December 1, 2001; from December 10 through December 15, 2001; from December 28 through December 31, 2001; from January 1 through January 4, 2002; from January 25 through February 2, 2002; from February 11 through February 15, 2002; from February 25 through April 17, 2002; from March 2003 to March 2005; and from March to August 2006.  

In April 1993, the RO denied the Veteran's claim of entitlement to service connection for a heart disorder, characterized as mitral valve prolapse.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement (NOD) was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1992).  

By a rating action in April 2006, the RO confirmed and continued its April 1993 decision, finding that the Veteran had not submitted new and material evidence with which to reopen his claim of entitlement to service connection for a heart disorder. The Veteran disagreed with that decision, and this appeal ensued.  

In June 2009, the Board of Veterans' Appeals (Board) confirmed and continued the RO's April 2006 decision.  The Veteran continued to disagree with the decision and appealed to the United States Court of Appeals of Veterans Claims (Court).  

In February 2010, the Court vacated the Board's June 2009 decision and remanded the matter to the Board for further adjudication consistent with the Court's decision.

In August 2011, the Board found that the Veteran had submitted new and material evidence with which to reopen his claim of entitlement to service connection for a heart disorder.  The Board then remanded the case to the RO for further development.

In June 2012, following the requested development and a de novo review of the record, the RO confirmed and continued the denial of the Veteran's claim for entitlement to service connection for a heart disorder.  Thereafter, the case was returned to the Board for further appellate consideration.

After reviewing the record, the Board finds that still-additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks entitlement to service connection for a heart disorder.

In an April 2007 letter, the Social Security Administration informed the Veteran that under its rules, it had found the Veteran disabled as of February 24, 2005.  

In February 2008, the Veteran sent the Board a copy of the April 2007 Social Security award letter.  He stated that he would like that letter associated with his appeal for service connection for a heart disorder.

In his February 2010 brief to the Court, the Veteran requested that his Social Security records be associated with the claims file.  

On page 15 of its brief to the Court, VA acknowledged the Veteran's contention that he was receiving Social Security benefits due to his heart condition.  

To date, the Veteran's Social Security records have not been requested for association with the claims folder.  However, in view of the Veteran's contentions, they could well be relevant to his claim.  Accordingly, the case is remanded for the following actions:

1.  Request that the Social Security Administration provide all relevant documentation supporting the Veteran's award of Social Security disability benefits.  This must include, but is not limited, documentation showing the disability(s) for which the benefits were awarded and the medical evidence supporting that award.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

2.  When the action requested in part 1 has been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a heart disorder. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

